Citation Nr: 1209059	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-41 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to February 1953 and from August 1954 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2010, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims, in substance, that his low back disability with radiculopathy started in approximately 1969 or 1970 while at Forbes Air Force Base and has continuity to the current time.  He also reported that he was first diagnosed with low back arthritis in 1975 at Cannon Air Force Base just few years after his 1971 separation from his thirty years of active duty.

In this regard, the Veteran's service treatment records do in fact document the Veteran's complaints and treatment for thigh pain in January and February 1961, low back pain in May 1964, right leg numbness in May 1966, and left leg numbness in February 1970.  Moreover, the Board finds that the Veteran is competent and credible to report on the observable symptom of his low back disability with radiculopathy (i.e., limitation of motion, pain, and numbness) while on active duty and since that time because these symptoms come to him through his own senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Furthermore, the Board notes that post-service treatment records show the Veteran's complaints and treatment for low back pain since 1998 and thereafter show him being diagnosed with degenerative joint disease and herniated nucleus pulposus at L4-L5 and L5-S1 with radiculopathy.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"). 

Given the above history, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the appellant's current low back disabilities with radiculopathy and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

In June 2009, the Veteran notified the RO that medical records that could help substantiate his claim of service connection for a low back disability with radiculopathy could be obtained from Cannon Air Force Base in Clovis, New Mexico, the Armed Forces Retirement Home in Washington, DC, and Dr. Martin Longnfliker in Biloxi, Mississippi.  However, the RO did not thereafter ask the Veteran for authorizations to obtain these records.  Moreover, the record does not show that the RO ever requested these records or that the records themselves have been associated with the claims file.  Therefore, the Board finds that a remand is required to attempt to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

In this regard, the Board notes that while the Veteran indicated that he received ongoing treatment for his low back disability with radiculopathy since his 1971 separation from military service, the record on appeal is negative for any post-service medical record dated prior to 1997.  Therefore, while the appeal is in remand status, the Veteran should be asked to identify the location of these records and an attempt should thereafter be made to obtain and associate them with the claims file.  Id.

Lastly, the record shows that the Veteran receives ongoing treatment from the San Angelo VA Medical Center.  However, the record does not include any of his post-November 2010 records from this facility.  Therefore, while the appeal is in remand status, these records should also be obtained and associated with the claims file.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining any needed authorizations from the Veteran, the RO/AMC should obtain and associate with the record all of his records from Cannon Air Force Base in Clovis New Mexico, the Armed Forces Retirement Home in Washington, DC, and Dr. Martin Longnfliker in Biloxi, Mississippi.  All actions to obtain the requested records should be documented fully in the claims file.  As to all Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Also as to the Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining all the actions taken to obtain the requested records and a copy of it should be sent to the Veteran. 

2.  After obtaining from the Veteran the names and addresses of all the places he received treatment for his low back disability with radiculopathy from 1971 to 1997 as well as after obtaining any needed authorizations, the RO/AMC should obtain and associate his records from these facilities with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  As to all Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Also as to the Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining all the actions taken to obtain the requested records and a copy of it should be sent to the Veteran.

3.  The RO/AMC should obtain and associate with the record the Veteran's post-November 2010 treatment records from the San Angelo VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an orthopedic examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current low back disabilities including his radiculopathy were caused by his active duty or has continued since service?

b.  If the Veteran's low back disabilities include arthritis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his low back disability with radiculopathy (i.e., limitation of motion, pain, and numbness) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a low back disability with radiculopathy; the fact that his service treatment records document complaints of low back pain and leg numbness; and the fact that the post-service record shows him bring diagnosed with both lumbosacral degenerative joint disease and herniated nucleus pulposus with radiculopathy.

5.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

